[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                           DECEMBER 14, 2006
                              No. 06-11960                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                 D. C. Docket No. 05-00394-CR-T-26-TGW

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                   versus

MARCO ANTONIO HERNANDEZ,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (December 14, 2006)

Before ANDERSON, DUBINA and BARKETT, Circuit Judges.

PER CURIAM:

     Appellant Marco Antonio Hernandez appeals his concurrent 151-month
sentences for conspiracy to possess with intent to distribute five or more kilograms

of cocaine while aboard a vessel subject to United States jurisdiction, in violation

of 46 App. U.S.C. §§ 1903(a), (g), (j), 21 U.S.C. § 960(b)(1)(B)(ii); and possession

with intent to distribute five or more kilograms of cocaine while aboard a vessel

subject to United States jurisdiction, in violation of 46 App. U.S.C. §§ 1903(a), (g),

21 U.S.C. § 960(b)(1)(B)(ii), and 18 U.S.C. § 2. On appeal, Hernandez asserts that

the district court clearly erred in denying him a minor role reduction and his

sentences were unreasonable.

       First, Hernandez argues that he was entitled to a minor role reduction as he

was only a cook and not an integral member of the smuggling boat’s crew. A

sentencing court’s determination of a defendant’s role in an offense constitutes a

factual finding that is reviewed for clear error. United States v. Rodriguez

DeVaron, 175 F.3d 930, 937 (11th Cir. 1999) (en banc). The defendant bears the

burden of proving by a preponderance of the evidence that he is entitled to a role

reduction. Id. at 939. The standards for reviewing the application of the

Guidelines before the United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L.

Ed. 2d 621 (2005), decision apply after Booker as well. United States v. Crawford,

407 F.3d 1174, 1178 (11th Cir. 2005). “A sentencing court under Booker still must

consider the Guidelines, and, such consideration necessarily requires the



                                          2
sentencing court to calculate the Guidelines sentencing range in the same manner

as before Booker.” Id. at 1178-79 (citation omitted).

      The Guidelines provide for a four-level reduction for a defendant who acts

as a minimal participant, a two-level reduction for a minor participant, and a three-

level reduction for cases falling in between the minor and minimal level. U.S.S.G.

§ 3B1.2. A minimal participant is a defendant who is “plainly among the least

culpable of those involved in the conduct of the group,” U.S.S.G. § 3B1.2,

comment. (n.4), while a minor participant means any participant “who is less

culpable than most other participants, but whose role could not be described as

minimal,” U.S.S.G. § 3B1.2, comment. (n.5). Moreover, when a defendant is

convicted under 21 U.S.C. § 960(b)(1) and he is entitled to a mitigating-role

adjustment under U.S.S.G. § 3B1.2, then his base offense may be reduced by 4

levels if his base offense level is 38 based on drug quantity. U.S.S.G. §

2D1.1(a)(3).

       To determine whether a defendant is entitled to a mitigating-role reduction,

the district court first must measure the defendant’s role in the offense against the

relevant conduct for which he has been held accountable. DeVaron, 175 F.3d at

940. Next, the court may compare the defendant’s culpability to that of other

participants in that relevant conduct. Id. at 944. The district court may consider



                                           3
other participants in the offense, but “only to the extent that they are identifiable or

discernable from the evidence.” Id. “The conduct of participants in any larger

criminal conspiracy is irrelevant.” Id. In cases where the defendant is a drug

courier, relevant factual considerations include, but are not limited to: (1) the

amount of drugs involved; (2) the fair market value of the drugs involved; (3) the

amount of compensation received by the courier; (4) the courier’s equity interest in

the drugs, if any; (5) the courier’s role in planning the scheme; and (6) the

courier’s role, or intended role, in the distribution of the drugs. Id. at 945.

      After reviewing the record, we conclude that the district court correctly

found that the relevant conduct for which Hernandez was held accountable was the

conspiracy to possess with intent to distribute and the possession with intent to

distribute 2,012 kilograms of cocaine, a very large amount of drugs. The district

court correctly assessed Hernandez’s role in connection with this scheme, and not

in connection with any larger conspiracy. In assessing his role as it relates to the

other crew members, though the captain would have a significant role in the

vessel’s transportation of drugs, Hernandez put forth no evidence that the other

eight crew members were more involved in the venture than he was. Though

Hernandez now asserts that he was a mere cook, he did not make such an assertion

before the district court. He even admitted he was a seaman by trade. Thus



                                            4
Hernandez does not qualify for a minor role reduction and the district court’s

finding that he is not entitled to a reduction was not clearly erroneous.

Accordingly, we affirm on this issue.

      Secondly, Hernandez argues that his sentences were unreasonable.

Sentences imposed under an advisory guidelines system are reviewed for

“unreasonableness.” Booker, 543 U.S. at 261, 125 S. Ct. at 765. Following the

Booker decision, we have stated that the district court must first correctly calculate

the defendant’s guideline range, then, using the 18 U.S.C. § 3553(a) sentencing

factors, the court can impose a more severe or more lenient sentence as long as it is

reasonable. Crawford, 407 F.3d at 1179. The § 3553(a) factors include the

available sentences, the applicable Guideline range and policy statements, the

nature and circumstances of the offense, and the need for the sentence to (1) reflect

the seriousness of the offense, promote respect for the law, and provide just

punishment for the offense, (2) afford adequate deterrence to criminal conduct, (3)

protect the public from further crimes of the defendant, and (4) provide the

defendant with needed correctional treatment. 18 U.S.C. § 3553(a); United States

v. Winingear, 422 F.3d 1241, 1246 (11th Cir. 2005). “[N]othing in Booker or

elsewhere requires the district court to state on the record that it has explicitly

considered each of the § 3553(a) factors or to discuss each of the § 3553(a)



                                            5
factors.” United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005).

      “Review for reasonableness is deferential.” United States v. Talley, 431 F.3d
784, 788 (11th Cir. 2005). “[T]he party who challenges the sentence bears the

burden of establishing that the sentence is unreasonable in the light of both th[e]

record and the factors in section 3553(a).” Id. A sentence within the advisory

guidelines range is not per se reasonable, but is expected to be reasonable. See id.

at 787-88. We have held that a district court’s statement that it had considered the

§ 3553(a) factors alone is sufficient in post-Booker sentences to indicate that it

considered the factors, and concluded that the defendant’s sentence was reasonable

because the district court accurately calculated the Guideline range and the

defendant’s sentence at the low end of the range reflected the court’s consideration

of his evidence in mitigation. See Scott, 426 F.3d at 1330.

      We conclude from the record that Hernandez’s sentences were reasonable.

The district court stated that it considered the § 3553(a) factors and sentenced

Hernandez to the lowest sentence of the Guidelines range that it calculated.

Hernandez’s sentences were within the applicable Guidelines range, a range that

takes into consideration his offense conduct, his personal characteristics and

history, just punishment, and adequate deterrence. Further, Hernandez has failed

to put forth any evidence showing his sentences were unreasonable. Therefore, we



                                           6
affirm Hernandez’s sentences.

      AFFIRMED.




                                7